FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 05-50905
                Plaintiff-Appellee,                D.C. No.
               v.                              CR-05-00040-NAJ
NORBERTO REVELES-ESPINOZA,                          ORDER
             Defendant-Appellant.                GRANTING
                                                PETITION FOR
                                               REHEARING AND
                                                WITHDRAWING
                                                MEMORANDUM
                                                DISPOSITION

                       Filed April 15, 2008

  Before: Raymond C. Fisher and Consuelo M. Callahan,
   Circuit Judges, and Raner C. Collins, District Judge.*


                              ORDER

   Appellant’s petition for rehearing, filed November 2, 2007,
is GRANTED. The memorandum disposition filed on Octo-
ber 19, 2007, and appearing at 251 Fed. Appx. 455 (9th Cir.
2007) is withdrawn. The superseding per curiam opinion will
be filed concurrently with this order. The parties may file an
additional petition for rehearing or petition for rehearing en
banc. All other pending motions are denied as moot.




  *The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

                                3969
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.